DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 10, 16, and 19 are objected to because of the following informalities:  
Claim 1 recites “…receiving a application…” in the ninth line which should be “…receiving [[a]] an application…”
Claim 7 recites “…structure at a application rule…” in the sixth line which should be “…structure at [[a]] an application rule…”
Claim 10 recites “…receiving a application…” in the ninth line which should be “…receiving [[a]] an application…”
Claim 16 recites “…structure at a application rule…” in the sixth line which should be “…structure at [[a]] an application rule…”
Claim 19 recites “…receiving a application…” in the seventh line which should be “…receiving [[a]] an application…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-6, 11-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 2, 11, and 20, the claims recite generating two additional textual summaries in addition to the first textual summary that was generated in the independent claims. However, the textual summaries are not differentiated thereby making subsequent references to the textual summary indefinite.
	With respect to claims 3-6 12-15, the claims reference “…the first textual summary…” and it is unclear which textual summary it is referencing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CEVAHIR					U.S. Publication No. 2019/0205331
CEVAHIR uses feature vectors to search for matching images.
Panwar et al.					U.S. Publication No. 2010/0080224
Panwar utilizes policy vectors for data packets.
Goel et al.					U.S. Patent No. 8,798,057
Goel also utilizes policy vectors for data packets.
Bal et al.					U.S. Patent No. 6,691,168
Bal uses rule vectors for packet filtering.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRIS E MACKES/Primary Examiner, Art Unit 2153